Case 2:18-cv-17191-MCA-ESK Document 156 Filed 09/30/20 Page 1 of 8 PageID: 4576




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY



  UBS FINANCIAL SERVICES INC.,
  et al.,                                      Case No. 18–cv–17191–MCA–ESK

               Plaintiffs,

        v.                                           OPINION AND ORDER

  THE OHIO NATIONAL LIFE
  INSURANCE COMPANY, et al.,

               Defendants.


 KIEL, U.S.M.J.

       TWO NON-PARTIES, Avantax Investment Services, Inc. (Avantax) and
 Veritas Independent Partners, LLC (Veritas), have filed a motion (Motion) pursuant
 to Federal Rule of Civil Procedure (Rule) 24(b)(1)(B) to permissibly intervene in this
 case for the following limited purposes:
              1) to allow for Avantax and Veritas to seek production of the
              transcripts and exhibits from depositions in this case of
              [defendants’] employees and former employees for use in the
              parallel action of Veritas Independent Partners, et al. v. Ohio
              National Life, et al., No. 1:18–cv–769, pending in the U.S.
              District Court for the Southern District of Ohio (the “Veritas
              Suit”); and 2) to allow for Avantax and Veritas to seek
              production of the approximately 110,000 pages of documents
              produced by [defendants] in this UBS case (both subject to
              the protections of the protective order in the Veritas Suit).

 (ECF No. 78–1 at p. 1; see also ECF No. 78 though ECF No. 78–9.) Defendants —
 Ohio National Life Insurance Company, Ohio National Life Assurance Corporation,
 Ohio National Equities, Inc., and National Security Life and Annuity Company
 (collectively, Ohio National Insurers) — oppose the Motion in its entirety.    (ECF No.
 80 through ECF No. 80–7.) Avantax and Veritas have replied. (ECF No. 90.)
Case 2:18-cv-17191-MCA-ESK Document 156 Filed 09/30/20 Page 2 of 8 PageID: 4577




       Plaintiffs — UBS Financial Services Inc. and UBS Financial Services
 Insurance Agency Inc. (UBS Financial Advisors) — initially state in their response
 that they “take[] no position on the pending [M]otion” (ECF No. 88 at p. 1), but argue
 nonetheless that: (1) the Ohio National Insurers “continue to withhold such clearly
 relevant documents from production, asserting baseless privilege claims as a pretext
 for doing so” and that “[t]hose issues are currently being litigated before the Special
 Master — where the Court directed these disputes be resolved”; (2) the Ohio National
 Insurers “have consistently exploited the confidentiality order in this case with
 indefensibly over-broad confidentiality designations”; (3) the Ohio National Insurers’
 “abuses extend to deposition testimony as well; they have designated large swaths of
 deposition transcripts ‘Confidential’ — even after [the UBS Financial Advisors]
 brought these issues to their attention — without providing any legitimate basis”;
 and (4) they “look[] forward to resolving the parties’ discovery issues before the
 Special Master.”   (Id. at pp. 1–2.)
       This Court will resolve the Motion upon review of the papers and without oral
 argument.    See Fed.R.Civ.P. 78(b); see also L.Civ.R. 78.1(b).   This Court: (1) grants
 the part of the Motion wherein Avantax and Veritas seek to permissibly intervene in
 this case; and (2) administratively terminates without prejudice the part of the
 Motion wherein Avantax and Veritas seek the production of certain deposition
 transcripts and exhibits and of certain documents, with leave to Avantax and Veritas
 to seek that relief in separate papers before the Special Master.     The reasoning for
 this holding is as follows:
       1.     The UBS Financial Advisors allege that: (a) they entered into a sales
 agreement (Agreement) under which they earned commissions from the Ohio
 National Insurers for selling certain annuities (Annuities) to their clients (Clients);
 (b) the Ohio National Insurers, upon determining that the Annuities were no longer
 profitable, encouraged the UBS Financial Advisors to convert their Clients’
 investments in the Annuities to other Ohio National Insurers’ products; (c) the UBS
 Financial Advisors advised the Clients not to so convert; and (d) the Ohio National




                                            2
Case 2:18-cv-17191-MCA-ESK Document 156 Filed 09/30/20 Page 3 of 8 PageID: 4578




 Insurers breached the Agreement in retaliation by refusing to pay the commissions
 owed for previous sales of the Annuities until the Clients cashed in the Annuities.
 (ECF No. 1.)
        2.        Although this case was initially filed in December 2018 (ECF No. 1), a
 pretrial scheduling order was not issued until May 21, 2019.     (ECF No. 26.)
        3.        A discovery confidentiality order was entered on June 3, 2019. (ECF
 No. 30.) An amended discovery confidentiality order was then entered on September
 10, 2019 (September 2019 Order), which still controls in this case.    (ECF No. 41.)
        4.        Due to “the number of anticipated discovery disputes, as well as the
 likelihood that new disputes w[ould] arise with regularity for the duration of the
 discovery period,” the Court “appoint[ed] a special master in this case … pursuant to
 Rule 53(a)(1)(C)” by an order entered on January 9, 2020 (January 2020 Order).
 (ECF No. 64 at p. 3.) The January 2020 Order specifically directed that the special
 master would “oversee … all discovery disputes and motions related thereto,”
 including “new discovery issues” that arose after the entry of the January 2020 Order
 (id. at p. 4), and “that the confidentiality of any materials or arguments presented to
 the special master will be treated in accordance with the [September 2019] Order.”
 (Id. at p. 5.)
        5.        Avantax and Veritas now move to intervene in this case to obtain: (a)
 transcripts of “the testimony of four … [Ohio National Insurers] witnesses central to
 the distribution of variable annuities and trail commission program and identified by
 [the Ohio National Insurers] as witnesses and/or custodians of relevant records in
 various actions: Douglas Cooke, John Mulhall, Martin Griffin, and Thomas
 Barefield”; and (b) “approximately 110,000 pages of documents in this case …
 involving only one broker dealer,” because the Ohio National Insurers “ha[ve]
 produced less than 34,000 in the [Veritas Suit] where over 250 broker dealers are
 involved.”       (ECF No. 78-1 at pp. 2–4.) Avantax and Veritas seek the aforementioned
 discovery for use in the litigation in the Veritas Suit, wherein Avantax and Veritas
 are prosecuting a class action alleging that the Ohio National Insurers similarly




                                              3
Case 2:18-cv-17191-MCA-ESK Document 156 Filed 09/30/20 Page 4 of 8 PageID: 4579




 breached agreements to pay commissions on sales of the Annuities.           Avantax and
 Veritas profess that their goal is to “avoid duplicating discovery efforts where
 appropriate, including by forgoing unnecessary discovery efforts and duplicative
 discovery efforts.”    (Id. at p. 1.) Indeed, the Veritas Suit is so similar to this case
 that the UBS Financial Advisors saw fit to annex a copy of the initial complaint in
 the Veritas Suit as an exhibit to their complaint.    (See ECF No. 1–3.)
       6.     Permissive intervention is available “[o]n timely motion” when the
 movant “has a claim or defense that shares with the main action a common question
 of law or fact,” and when the intervention will not “unduly delay” the proceedings or
 “prejudice” the original parties.      Fed.R.Civ.P. 24(b)(1)(B),(3); see also Pansy v.
 Borough of Stroudsburg, 23 F.3d 772, 779 n. 6 (3d Cir. 1994) (stating the same).1
 Under Rule 24(b), the issue to be considered is not whether an intervention by a non-
 party will merely cause “delay,” but whether that delay will be “undue.”      Appleton v.
 Comm’r of Internal Rev., 430 F. App’x 135, 138 (3d Cir. 2011) (observing that “any
 intervention could potentially cause delay,” but the possibility of a delay is not the
 controlling factor).    A district court has broad discretion to determine whether
 permissive intervention in a case is appropriate.      See United States v. Territory of
 V.I., 748 F.3d 514, 524 (3d Cir. 2014).
       7.     The Ohio National Insurers do not address whether the Motion was
 made in a timely manner.        (See generally ECF No. 87.)      This Court on its own
 concludes that the Motion was timely and will not result in undue delay, because the
 Motion was filed in March 2020 (ECF No. 78) — which was less than one year after
 the pretrial scheduling order was issued in May 2019 (ECF No. 26) — and because
 discovery is ongoing in this case.     See PDX N., Inc. v. Wirths, No. 15–07011, 2018
 WL 3611063, at *4 (D.N.J. July 26, 2018) (granting a motion for permissive
 intervention because, among other reasons, discovery remained open in the case).


       1     Avantax and Veritas do not argue that they should be permitted to intervene as
 of right. (ECF No. 78–1 at p. 4.) It is also apparent that intervention as of right is not
 applicable here, and thus this Court will not address it. See Fed.R.Civ.P. 24(a).



                                              4
Case 2:18-cv-17191-MCA-ESK Document 156 Filed 09/30/20 Page 5 of 8 PageID: 4580




       8.     Furthermore, this case is nowhere near the final stages where a viable
 motion for summary judgment could be filed.       See Boutros v. Restrepo, 321 F.R.D.
 103, 106 (D.N.J. 2017) (granting a motion to intervene where “no dispositive motions
 ha[d] been filed in th[e] case”).   Additionally, it is apparent that intervention by
 Avantax and Veritas will not interfere with a potential settlement in this case, as the
 recent appointment of a special master to foster the efficient resolution of ongoing
 discovery disputes illustrates that a settlement is neither imminent nor forthcoming
 in the reasonably foreseeable future.   See Brody ex rel. Sugzdinis v. Spang, 957 F.2d
 1108, 1124 (3d Cir. 1992) (holding that a district court should consider whether a non-
 party’s intervention would require negotiations to be reopened in a case that was
 nearly resolved, thereby causing undue delay); cf. Territory of V.I., 748 F.3d at 524–
 25 (affirming denial by district court of a motion for permissive intervention where
 the parties to the action were on the eve of settling their dispute); Choike v. Slippery
 Rock Univ., 297 F. App’x 138, 141 (3d Cir. 2008) (affirming denial by district court of
 a motion for permissive intervention where “discovery had … closed” and “the parties
 had reached a tentative settlement”).     This Court also notes that the request to
 intervene by Avantax and Veritas is not moot, as a review of the docket for the United
 States District Court for the Southern District of Ohio reveals that the Veritas Suit
 remains pending and is being actively litigated. See Veritas Independent Partners,
 LLC, et al. v. The Ohio National Life Insurance Company, et al., S.D. Ohio Civil Case
 No. 1:18–cv–00769.
       9.     As both this case and the Veritas Suit arise out of the same kind of
 alleged breaches of commission agreements by the Ohio National Insurers, this Court
 also concludes that the Veritas Suit “raises a claim … that shares with [this case] a
 common question of law or fact,” and thus permissive joinder by Avantax and Veritas
 is appropriate here. Furthermore, the Ohio National Insurers will suffer no
 prejudice if Avantax and Veritas are permitted to intervene in this case at this
 juncture, as the Ohio National Insurers must still address the claims and discovery
 requests brought by Avantax and Veritas in the related Veritas Suit. See PDX N.,




                                            5
Case 2:18-cv-17191-MCA-ESK Document 156 Filed 09/30/20 Page 6 of 8 PageID: 4581




 Inc., 2018 WL 3611063, at *4 (in granting permissive intervention, noting that “it is
 hard to see how [the objecting party] would be prejudiced from same … [because]
 regardless of whether [the non-party] is permitted to intervene, [the objecting party]
 will have to address [the non-party’s] claims, either here or in a separate litigation”).
 Also, Avantax and Veritas pledge that “they are not asking to disclose the information
 to the public at large” (ECF No. 78–1 at p. 11), and this Court would certainly hold
 them accountable if they were to prejudice the interests of the Ohio National Insurers
 by violating that pledge.   In stark contrast, Avantax and Veritas would be prejudiced
 if they were denied the opportunity to intervene in this case, as their interests will
 not be adequately represented by the UBS Financial Advisors for the simple reason
 that Avantax and Veritas are currently barred from having access to the confidential
 material in this case.
       10.    This Court, although intending to permit Avantax and Veritas to
 intervene, will leave the determination as to whether Avantax and Veritas may have
 access to the discovery in issue to the special master, who has been tasked pursuant
 to the January 2020 Order with the function of overseeing discovery disputes and
 enforcing the spirit of the September 2019 Order.         (ECF No. 64.) The special
 master is in the best position to determine the extent to which Avantax and Veritas
 should have access to the voluminous confidential discovery materials in issue, and
 this Court has no intention of usurping the special master’s authority and expertise.
 Boutros, 321 F.R.D. at 107 (permitting a non-party to intervene in a case, but limiting
 the extent to which that non-party could have access to discovery on certain issues).
       11.    This result was practically pre-ordained based upon the functions of the
 special master as set forth in the January 2020 Order, as the Ohio National Insurers:
 (a) have provided a declaration from one of their attorneys that he permitted certain
 questioning in the depositions at issue “over my objections, because I knew that the
 … [September 2019 Order] was in place, and would prevent the disclosure of such
 improperly-obtained ‘discovery’ outside of this case” (ECF No. 87–2 at pp. 1–2); and
 (b) argue that Avantax and Veritas “should not be permitted to obtain the benefit of




                                            6
Case 2:18-cv-17191-MCA-ESK Document 156 Filed 09/30/20 Page 7 of 8 PageID: 4582




 discovery taken (and, indeed used by [the] UBS [Financial Advisors]) in violation of
 court orders and civil rules.”   (ECF No. 87 at p. 10.)   There is nothing unusual in
 requiring the relief sought in the Motion to be resolved in separate determinations.
 See Everest Nat’l Ins. Co. v. Sutton, No. 07–00722, 2010 WL 4387522, at *1, *3 (D.N.J.
 Oct. 28, 2010) (noting a non-party was permitted to intervene in a New Jersey case
 for the limited purpose of separately seeking production of confidential documents for
 use in a Colorado case in which the non-party was a litigant); see also Robotic Parking
 Sys Inc. v. City of Hoboken, D.N.J. Civil Case No. 06–03419, ECF No. 113 (July 22,
 2009) (granting a non-party’s request to intervene in a case to be heard on one
 discovery issue at a separate time).
       12.    This Court cautions the non-parties and the Ohio National Insurers to
 fully inform the special master of the status of the Veritas Suit when they appear
 before him to address these discovery issues.


       Accordingly,


       IT IS on this    30th day of September 2020      ORDERED that:
       1.     The motion to intervene filed by the non-parties Avantax Investment
 Services, Inc. and Veritas Independent Partners, LLC (ECF No. 78) is resolved as
 follows:
              a.      The part of the motion seeking to intervene in this case is
 GRANTED TO THE EXTENT that Avantax Investment Services, Inc. and Veritas
 Independent Partners, LLC seek to be permitted to intervene in this case in order to
 have the opportunity to request access to certain confidential materials.
              b.      The part of the motion seeking access to certain confidential
 materials is ADMINISTRATIVELY TERMINATED WITHOUT PREJUDICE,
 and with leave to Avantax Investment Services, Inc. and Veritas Independent
 Partners, LLC to seek that relief before the special master.




                                            7
Case 2:18-cv-17191-MCA-ESK Document 156 Filed 09/30/20 Page 8 of 8 PageID: 4583




       2.     The Clerk of the Court will list Avantax Investment Services, Inc. and
 Veritas Independent Partners, LLC as intervening parties on the docket.
       3.     The Clerk of the Court will not allow Avantax Investment Services, Inc.
 and Veritas Independent Partners, LLC to have access to any sealed or confidential
 documents until further order of this Court.




                                         /s/ Edward S. Kiel
                                        EDWARD S. KIEL
                                        UNITED STATES MAGISTRATE JUDGE




                                          8
